Judgment unanimously affirmed. Memorandum: The evidence, particularly defendant’s own statements and testimony, was sufficient to support his conviction for intentional murder, felony murder, attempted rape, and sexual abuse. Defendant’s admissions established that he fondled the victim and attempted to rape her by forcible compulsion. Moreover, defendant’s admissions established that he killed the victim "in the course of and in furtherance of [the attempted rape and sexual abuse] or of immediate flight therefrom” (Penal Law § 125.25 [3]). From the medical evidence and defendant’s testimony establishing that defendant strangled the victim, the jury reasonably could have inferred that he intended to kill her.
We conclude that the court properly sentenced defendant to consecutive sentences on his convictions for intentional murder, sexual abuse and attempted rape. Since those crimes were discrete, successive, and not based upon the same "act or *1002omission” (Penal Law § 70.25 [2]), there is no bar to consecutive sentences. (Appeal from judgment of Oswego County Court, Hurlbutt, J. — murder, second degree, and other charges.) Present — Denman, J. P., Green, Pine, Balio and Davis, JJ.